NO. 12-15-00090-CV

                          IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

GEORGE A. HALL,                                   §      APPEAL FROM THE 349TH
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE COUNTY OF ANDERSON,
APPELLEE                                          §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This pro se appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.     TEX. R. APP. P. 42.3(c). The trial court’s judgment was signed on
March 23, 2015. Thereafter, Appellant timely filed a notice of appeal that failed to contain the
information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of
service showing service on all parties to the trial court’s judgment.
       On April 10, 2015, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with rules of appellate
procedure 9.5 and 25.1(e). He was further notified that unless he filed a proper notice of appeal
on or before May 11, 2015, the appeal would be referred to the court for dismissal. See TEX. R.
APP. P. 42.3.
       On May 8, 2015, Appellant filed a certificate of service showing that his notice of appeal
had been sent to the clerk of the 349th District Court, Anderson County, Texas. However, this
does not comply with Rules 9.5 and 25.1(e). On May 18, 2015, Appellant filed an amended
notice of appeal. However, the certificate of service shows that he sent the notice of appeal to
Appellee’s attorney at the Anderson County District Clerk’s Office in Palestine, Texas, instead
of to the attorney’s mailing address in Waco, Texas. Consequently, Appellant has not shown
that he has served Appellee with a copy of his notice of appeal. See TEX. R. APP. P. 9.5, 25.1(e).
Therefore, this appeal is dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). All pending motions are dismissed as moot.
Opinion delivered May 20, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 20, 2015


                                         NO. 12-15-00090-CV


                                      GEORGE A. HALL,
                                         Appellant
                                            V.
                                 THE COUNTY OF ANDERSON,
                                          Appellee


                                Appeal from the 349th District Court
                         of Anderson County, Texas (Tr.Ct.No. 349-7331)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for failure to comply with the Texas Rules of
Appellate Procedure; and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.